Citation Nr: 1124556	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2007 rating decision of the VA Regional Office in Waco, Texas that denied service connection for PTSD and type II diabetes mellitus.  

The Veteran was afforded a personal hearing at the RO in March 2008.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a personal hearing in March 2008, the Veteran testified that he developed and was treated for spontaneous hypoglycemia in service which he stated was a harbinger or a precursor of type II diabetes.  He stated that diabetes was first diagnosed in the early 1990s in a hospital at "West."  This clinical information is not of record and should be retrieved.  VA has a duty to obtain records of such treatment, as they are relevant to the claim at hand. 38 C.F.R. § 3.159(c) (2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board observes that the Veteran was afforded a VA outpatient psychological evaluation in March 2005, where he indicated that he received social security disability income.  VA's duty to assist includes obtaining medical documentation from the Social Security Administration (SSA), pursuant to 38 C.F.R. § 3.159(c) (2). See Baker v. West, 11 Vet. App. 163, 139 (1998) (SSA records must be obtained when the Veteran reports receiving SSA disability benefits as such records may contain relevant evidence).  Therefore, SSA should be contacted and any records associated with the grant of disability benefits should be requested.

The Veteran's personnel records reflect that he served a nine-month tour of duty in Thailand between February and November 1969.  Of record is also a July 1969 Department of the Army orders letter in which it was noted that the appellant was one of personnel slated for travel duty for cargo runs between a number of bases in Thailand.  He asserts that he was exposed to herbicides/Agent Orange there and that the presumption of service connection for diabetes mellitus applies.  See 38 C.F.R. § 3.307(a) (6) (ii) (2010).

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  Here, it does not appear that the required evidentiary development has been performed in this regard.  The Board thus finds that remand of the claim of entitlement to service connection for type II diabetes is necessary, as the RO failed to adequately develop evidence concerning the appellant's claimed exposure to herbicides while serving in Thailand during the Vietnam Era, as required by the VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) concerning verification of exposure to herbicides. See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR). 

As to the PTSD claim, the Board notes that the Veteran has also been diagnosed with a depressive disorder.  The claim should accordingly be expanded to include other psychiatric disorders, and further 38 C.F.R. § 3.159(b) notification in this regard is required.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Moreover, during the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The Veteran will need to be notified of these new provisions.

Given Clemons and the new PTSD regulations, the Board finds that a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2010) in this case and that such examination must address all currently diagnosed psychiatric disorders.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be sent a 38 C.F.R. § 3.159(b) letter addressing both claims, with the PTSD claim now recharacterized as service connection for a psychiatric disorder, to include PTSD.  This letter must also address the revised provisions of 38 C.F.R. § 3.304(f)(3).  The Veteran should be requested to provide authorization identifying the names, addresses and dates of treatment of all providers, including VA, who treated him for diabetes and PTSD after discharge from active duty (e.g. "West").  After securing the necessary releases, the RO should request this information, if not already of record.  The Veteran should also be requested to identify the approximate dates, location and nature of the reported herbicide exposure in Thailand.

2.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits.

3.  Thereafter, submit the Veteran's detailed description of Thailand service to the Compensation and Pension Service and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were utilized or stored, as the Veteran contends.

4.  If the above measures do not confirm exposure to herbicides, submit a request to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicides.

5.  The Veteran should be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  As to PTSD, the examiner should address whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's PTSD is causally related to a claimed stressor involving fear of hostile military or terrorist activity.  As to all other diagnosed psychiatric disorders (e.g., depressive disorder), the examiner should address whether it is at least as likely as not that each other disorder is etiologically related to service.  A complete rationale must be provided for all opinions in a typewritten report.

6.  After taking any further development deemed appropriate, readjudicate the claims.  Again, the PTSD claim should be readjudicated as a claim for service connection for a psychiatric disorder, to include PTSD.  If a benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


